     Case 2:19-cv-01838-TLN-AC Document 23 Filed 07/08/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA NEIL HARRELL,                             No. 2:19-cv-01838-TLN-AC
12                      Plaintiff,
13           v.
                                                       ORDER
14    ANTUAN SIMMONS, et al.,
15                      Defendants.
16

17          This matter is before the Court pursuant to Plaintiff Joshua Neil Harrell’s (“Plaintiff”)

18   “Objections” to the magistrate judge’s order filed April 27, 2020 (ECF No. 19), which the Court

19   construes as a Motion for Reconsideration. (ECF No. 20.) For the reasons set forth below,

20   Plaintiff’s Motion is DENIED.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 2:19-cv-01838-TLN-AC Document 23 Filed 07/08/20 Page 2 of 4

 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff initiated this civil rights action on September 13, 2019. (ECF No. 1.) In the

 3   Findings and Recommendations issued on September 18, 2019, the magistrate judge found

 4   Plaintiff was precluded from bringing this action in forma pauperis because he was a three-strikes

 5   litigant pursuant to 28 U.S.C. § 1915(g) and there was no imminent danger of serious physical

 6   injury at the time of filing. (ECF No. 5 at 3.) The Court adopted the Findings and

 7   Recommendations in full and ordered Plaintiff to pay the filing fee in its entirety or face

 8   dismissal. (ECF No. 9.)

 9          On April 13, 2020, the magistrate judge again ordered Plaintiff to pay the filing fee. (ECF

10   No. 16.) In response, Plaintiff filed his first motion for reconsideration and objections. (ECF No.

11   17.) The magistrate judge denied the motion for reconsideration, overruled Plaintiff’s objections,

12   and again ordered Plaintiff to pay the filing fee or face dismissal. (ECF No. 19.) On May 7,

13   2020, Plaintiff filed the instant “Objections” (ECF No. 20), which the Court construes as another

14   motion for reconsideration of the magistrate judge’s April 27, 2020 order.

15          II.     STANDARD OF LAW

16          A party may object to a non-dispositive pretrial order of a magistrate judge within

17   fourteen days after service of the order. See Fed. R. Civ. P. 72(a). The magistrate judge’s order

18   will be upheld unless it is “clearly erroneous or contrary to law.” Id.; 28 U.S.C. § 636(b)(1)(A).

19   The objecting party has the burden of showing that the magistrate judge’s ruling is clearly

20   erroneous or contrary to law. In re eBay Seller Antitrust Litig., No. C 07-1882 JF (RS), 2009 WL
21   3613511, at *1 (N.D. Cal. Oct. 28, 2009). “A party seeking reconsideration must set forth facts

22   or law of a strongly convincing nature to induce the court to reverse a prior decision.” Martinez

23   v. Lawless, No. 1:12-CV-01301-LJO-SKO, 2015 WL 5732549, at *1 (E.D. Cal. Sept. 29, 2015)

24   (citing Kern-Tulare Water Dist. v. City of Bakersfield, 634 F. Supp. 656, 665 (E.D. Cal. 1986),

25   aff’d in part and rev’d in part on other grounds, 828 F.2d 514 (9th Cir. 1987)).

26          “The ‘clearly erroneous’ standard applies to factual findings and discretionary decisions
27   made in connection with non-dispositive pretrial discovery matters.” Comput. Econ., Inc. v.

28   Gartner Grp., Inc., 50 F. Supp. 2d 980, 983 (S.D. Cal. 1999) (citing Maisonville v. F2 Am., Inc.,
                                                        2
      Case 2:19-cv-01838-TLN-AC Document 23 Filed 07/08/20 Page 3 of 4

 1   902 F.2d 746, 748 (9th Cir. 1990)). Under the “clearly erroneous” standard, “the district court

 2   can overturn the magistrate judge’s ruling only if the district court is left with the ‘definite and

 3   firm conviction that a mistake has been committed.’” E.E.O.C. v. Peters’ Bakery, 301 F.R.D.

 4   482, 484 (N.D. Cal. 2014) (quoting Burdick v. C.I.R., 979 F.2d 1369, 1370 (9th Cir. 1992)).

 5   “Thus, review under the ‘clearly erroneous’ standard is significantly deferential.’” Concrete Pipe

 6   and Products of Cal., Inc. v. Constr. Laborers Pension Tr. for S. Cal., 508 U.S. 602, 623 (1993).

 7          The magistrate’s legal conclusions are reviewed de novo. See Bhan v. NME Hospitals,

 8   Inc., 929 F.2d 1404, 1414 (9th Cir. 1991). “An order is contrary to law when it fails to apply or

 9   misapplies relevant statutes, case law, or rules of procedure.” Cochran v. Aguirre, No. 1:15-cv-

10   01092-AWI-SAB (PC), 2017 WL 2505230, at *1 (E.D. Cal. Jun. 9, 2017). However, the district

11   court “may not simply substitute its judgment for that of the deciding court.” Grimes v. City of

12   S.F., 951 F.2d 236, 241 (9th Cir. 1991). Rather, “a magistrate judge’s decision is contrary to law

13   only where it runs counter to controlling authority.” Pall Corp. v. Entegris, Inc., 655 F. Supp. 2d

14   169, 172 (E.D. N.Y. 2008). Consequently, “a magistrate judge’s order simply cannot be contrary

15   to law when the law itself is unsettled.” Id.

16          III.    ANALYSIS

17          The instant motion appears to seek reconsideration of the magistrate judge’s April 27,

18   2020 order (ECF No. 19) denying Plaintiff’s first motion for reconsideration. (ECF No. 20.)

19   Plaintiff claims the magistrate judge lacks subject matter jurisdiction to dismiss his constitutional

20   claims and seeks reassignment to a district judge. (Id. at 1.) Plaintiff argues he previously
21   declined jurisdiction by the magistrate judge and requested reassignment. (Id.) Plaintiff’s

22   arguments are without merit.

23          Plaintiff essentially seeks to relitigate an issue that was, in fact, considered and rejected by

24   this Court when it adopted the magistrate judge’s September 18, 2019 Findings and

25   Recommendations. (ECF Nos. 5, 9.) Specifically, on October 25, 2019, the Court adopted the

26   findings and recommendations to deny Plaintiff’s motion to proceed in forma pauperis and in
27   doing so found that Plaintiff’s constitutional arguments were unsupported by any relevant legal

28   authority. (ECF No. 9.) Every subsequent order issued by the magistrate judge directing Plaintiff
                                                         3
      Case 2:19-cv-01838-TLN-AC Document 23 Filed 07/08/20 Page 4 of 4

 1   to pay the filing fee for this litigation (see ECF Nos. 14, 16) therefore stems from this Court’s

 2   October 25, 2019 order. Thus, Plaintiff’s attempt to construe the magistrate judge’s latest order

 3   directing payment as lacking in authority and jurisdiction is wholly without merit.

 4          Further, to the extent the instant Motion merely reasserts, verbatim, the same arguments

 5   asserted in Plaintiff’s prior motion for reconsideration (ECF No. 17) — which were appropriately

 6   considered and rejected (see ECF No. 19) — the Court rejects those arguments. Simply put,

 7   Plaintiff’s arguments remain unavailing for the same reasons identified in the magistrate judge’s

 8   April 27, 2020 order. (See id.) Moreover, Plaintiff once again fails to present any legal authority

 9   or factual predicate to support his claims.

10          In sum, the Court finds the magistrate judge’s decision was neither clearly erroneous nor

11   contrary to law and Plaintiff’s interpretation of the magistrate judge’s ruling and arguments lacks

12   any basis in the law. Accordingly, the magistrate judge’s April 27, 2020 order (ECF No. 19) is

13   affirmed and Plaintiff’s Motion for Reconsideration is DENIED.

14          IV.     CONCLUSION

15          For the foregoing reasons, Plaintiff’s Motion for Reconsideration (ECF No. 20) is hereby

16   DENIED.

17          IT IS SO ORDERED.

18   DATED: July 6, 2020

19

20
21                                                             Troy L. Nunley
22                                                             United States District Judge

23

24

25

26
27

28
                                                        4
